DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 4, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ShareTechnote, “5G/NR – PUSCH.” 18 June, 2018 <https://web.archive.org/web/20180618031606/http://www.sharetechnote.com/html/5G/5G_PUSCH.html>. in view of Reial (US-20200136787). 
As to claim 1, 4, 7, 10: Sharetechnote teaches a user equipment (UE) comprising: receiving circuitry configured to receive a radio resource control (RRC) message comprising a first parameter(s) used for configuring a first allocation table and a second allocation table, each of the first allocation table and the second allocation table1 being used for defining a time domain allocation for a physical uplink shared channel (PUSCH) transmission (p.11-12: RRC parameters for PUCCH configuration; wherein examiner takes official notice that the RRC is inherently designed to transmit configuration information from the eNB to the UE), the receiving circuitry configured to detect in a UE specific search space (wherein examiner takes official notice that DCI is normally present in the UESS as per the LTE communications protocol), a first downlink control information (DCI) format or a second DCI format comprising first information used for indicating a row index to the first allocation table or the second allocation table, the first DCI format or the second DCI format being used for scheduling of the PUSCH (p.12-13: pusch-TimedomainAllocationList; “When the UE is scheduled to transmit a transport block and no CSI report, or the UE is scheduled to transmit a transport block and a CSI report on PUSCH by a DCI, the Time domain resource assignment field of the DCI provides a row index of a higher layer configured table pusch-symbolAllocation, where the indexed row defines the slot offset K2, the start and length indicator SLIV, and the PUSCH mapping type to be applied in the PUSCH transmission.”), transmitting circuitry configured to perform, based on a detection of the first DCI format or the second DCI format, the PUSCH transmission based on either of the first allocation table or the second allocation table (p.12-13: UE is scheduled to transmit a transport block and a CSI report on PUSCH by a DCI), wherein whether the first allocation table or the second allocation table is used for the PUSCH transmission is determined based on whether the first DCI format or the second DCI format is detected (p.12-13: UE is scheduled to transmit a transport block and a CSI report on PUSCH by a DCI).
Sharetechnote may not explicitly teach first and second allocation table.  However, Reial first and second allocation table ([0105, 106]: multiple allocation lists).
Thus, it would have been obvious to one of ordinary skill in the art to implement, plurality of lists in the UE taught by Reial, into time domain allocation lists, taught by Sharetechnote, in order to store more information to perform its communication tasks. In addition it would have been obvious to combine Reial and Sharetechnote in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Since Sharetechnote already teaches the time domain allocation lists, it would have been obvious and trivial for one of ordinary skill in the art to implement  more than one time allocation lists.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The second allocation table does not actually exist.  The only information that definitively exists is a first parameter that could potentially configure a potentially existing second allocation table.